Exhibit 10.4
 
FIRST AMENDMENT TO
POZEN INC.
LONG TERM INCENTIVE CASH AWARD AGREEMENT


This FIRST AMENDMENT TO LONG TERM INCENTIVE CASH AWARD AGREEMENT (the “First
Amendment”) is entered into effective as of September 28, 2007, by and between
POZEN Inc. (“POZEN” or the “Company”) and John R. Plachetka (“Executive”).
 
WHEREAS, a Long Term Incentive Cash award Agreement dated February 14, 2007 (the
“Original Agreement”) was entered into between the Company and Executive; and


WHEREAS, POZEN and Executive desire to amend certain terms of the Original
Agreement as set forth below.


NOW THEREFORE, the parties hereto agree as follows:


1.           Any capitalized terms not defined herein shall have the meanings
ascribed to such terms in the Original Agreement.


2.           Section 2 of the Original Agreement is hereby amended and restated
in its entirety as follows:


 
“Change of Control.  Notwithstanding anything to the contrary herein, in the
event of and conditioned upon a Change of Control (as defined below) and unless
otherwise determined by the Committee, the Award, to the extent not previously
paid, shall accelerate and become payable in full, subject to (i) Executive’s
continuing to be employed by or provide service to the Company to such date, and
(ii) with respect to the Contingent Portion, the satisfaction of the performance
conditions set forth in Section 1(a)(ii) above, subject to the discretion of the
Committee. Notwithstanding the foregoing, if a Change of Control occurs prior to
December 31, 2007 and receipt of the Trexima Approval has not occurred, the
Contingent Portion shall accelerate and become payable in full.  Payment of any
portion of the Award that becomes payable pursuant to this Section 2 shall be
made in a lump sum payment on the date of closing of the Change of Control.



For purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred:

- 1 -

--------------------------------------------------------------------------------



(i)           if any “person” (as such term is used in sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) (other than the Company or
any trustee or fiduciary holding securities under an employee benefit plan of
the Company) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that a Change of Control shall not be deemed to occur as a
result of a transaction in which the Company becomes a subsidiary of another
corporation and in which the stockholders of the Company, immediately prior to
the transaction, will beneficially own, immediately after the transaction,
shares entitling such stockholders to more than 50% of all votes to which all
stockholders of the parent corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote); or


(ii)           upon the consummation of (A) a merger or consolidation of the
Company with another corporation where the stockholders of the Company,
immediately prior to the merger or consolidation, will beneficially own,
immediately after the merger or consolidation, shares entitling such
stockholders to less than 50% of all votes to which all stockholders of the
surviving corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote) or (B) a sale or other disposition of all or substantially
all of the assets of the Company.”


3.           Section 3(b) of the Original Agreement is hereby amended and
restated in its entirety as follows:
 
 
“(b) Payment of any amounts payable pursuant to this Section 3 shall be made to
Executive in a lump sum payment on the ninetieth (90th) day following the date
of Executive’s termination of employment, provided that Executive has executed
and not revoked the Release.  Notwithstanding the foregoing, if Executive on the
date of such termination is a “specified employee” (as defined in Section 409A
of the Internal Revenue Code, as amended, and the regulations promulgated
thereunder (“Section 409A”) and as determined in accordance with the permissible
method then in use by POZEN or, if none, in accordance with the applicable
default provisions of Section 409A, relating to “specified employees”), then if
and to the extent required in order to avoid the imposition on Executive of any
excise tax under Section 409A, such payment, if any, shall not be made until,
and shall be made on, the second business day after the date that is six (6)
months following the date of Executive’s termination of employment, provided
that Executive has executed and not revoked the Release.”

 
4.           Except as herein amended, the terms and provisions of the Original
Agreement shall remain in full force and effect as originally executed.
 
5.           This First Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without reference
to the choice of law provisions of such laws.
 

- 2 -

--------------------------------------------------------------------------------


 
6.           This First Amendment may be executed in any number of counterparts,
each of which shall constitute one agreement binding on all parties hereto.
 
7.           This First Amendment and the Original Agreement, as amended and
modified by this First Amendment, shall constitute and be construed as a single
agreement.
 




[Signature page follows]

- 3 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this First Amendment to Long Term
Incentive Cash Award Agreement as of the day and year first above written.



 
POZEN INC.
             
By:
 /s/ William L. Hodges  
Name:
 William L. Hodges  
Title:
 Sr. Vice President & Chief Financial Officer              
GRANTEE:
               
/s/ John R. Plachetka
   
John R. Plachetka, Pharm.D.
           




- 4 -

--------------------------------------------------------------------------------

